



FOURTH AMENDMENT TO CREDIT AGREEMENT
Dated as of August 30, 2018
among
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
as the Company,
FLEETCOR TECHNOLOGIES, INC.,
as the Parent,
THE DESIGNATED BORROWERS PARTY HERETO,
CAMBRIDGE MERCANTILE CORP. (U.S.A.),
as the Additional Borrower,
THE OTHER GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner





FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of August
30, 2018 (the “Fourth Amendment Effective Date”) is entered into among FLEETCOR
TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability company (the
“Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware corporation (the “Parent”),
the Designated Borrowers party hereto (including FleetCor Luxembourg Holding2, a
société à responsabilité limitée, incorporated under the laws of the Grand-Duchy
of Luxembourg, with a share capital of EUR 143,775,650, having its registered
office at 5, rue Guillaume Kroll, L-1882 Luxembourg and registered with the
Registre de Commerce et des Sociétés, Luxembourg under number B 121.980),
Cambridge Mercantile Corp. (U.S.A.), a Delaware corporation (the “Additional
Borrower”), the other Guarantors party hereto, the Lenders party hereto and Bank
of America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), L/C Issuer and Swing Line Lender. Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below) as amended hereby.


RECITALS


WHEREAS, pursuant to that certain Credit Agreement, dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”), among the Company, the Parent, the Designated Borrowers
from time to time party thereto, the Additional Borrower, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein; and


WHEREAS, the Company has requested certain amendments to the Credit Agreement,
as more particularly set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:
(a)    The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Fourth Amendment Effective Date” means August 30, 2018.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).
“Scheduled Unavailability Date” has the meaning specified in Section 3.07.
(b)    The definition of “Sanction(s)” in Section 1.01 of the Credit Agreement
is amended to insert “the Canadian Government,” immediately before “the United
Nations Security Council”.
(c)    The reference to “$1,000,000,000” in the definition of “Consolidated
Leverage Ratio” of the Credit Agreement is amended to read “$1,200,000,000”.
(d)    In Section 2.04(b)(i) of the Credit Agreement, (i) the reference to “1:00
p.m.” is amended to read “3:00 p.m.”, (ii) the reference to “2:00 p.m.” is
amended to read “4:00 p.m. and (iii) the reference to “3:00 p.m.” is amended to
read “5:00 p.m.
(e)    Section 3.07 of the Credit Agreement is hereby amended to be Section 3.08
of the Credit Agreement and a new Section 3.07 is hereby added to the Credit
Agreement to read as follows:
3.07    LIBOR Successor Rate.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Company) that the Company or Required Lenders (as applicable) have determined,
that: (a) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; (b) the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or (c)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) shall be suspended, and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, in the
case of any request for a Borrowing of Eurocurrency Rate Loans, will be deemed
to have converted any such request into a request for a Borrowing of Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(f)    Section 6.15 of the Credit Agreement is amended to (i) insert “(a)”
before the existing paragraph in such section and (ii) insert a new paragraph to
read as follows:
(b)    As of the Fourth Amendment Effective Date, the information included in
any Beneficial Ownership Certification delivered to the Administrative Agent or
any Lender, if applicable, is true and correct in all respects.
(g)    The reference to “$1,200,000,000” in Section 8.03(f) of the Credit
Agreement is amended to read “$1,500,000,000”.
(h)    The reference to “Section 3.07” in Section 10.06 of the Credit Agreement
is amended to read “Section 3.08”.
(i)    In the final proviso to Section 11.01 of the Credit Agreement, (i) the
reference to “and” prior to clause (ix) is deleted and (ii) immediately
following clause (ix), a new clause (x) is inserted to read as follows:
and (x) this Agreement may be amended to replace LIBOR with a LIBOR Successor
Rate and to make any necessary LIBOR Successor Rate Conforming Changes in
connection therewith, in each case as contemplated by Section 3.07
(j)    The last sentence of Section 11.17 of the Credit Agreement is amended to
read as follows:
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.
2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by (i) a Responsible Officer of the Company, the Designated
Borrowers, the Additional Borrower and the Guarantors and (ii) the Required
Lenders.
(b)    With respect to any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, delivery by such Borrower, to each
Lender that so requests, of a Beneficial Ownership Certification in relation to
such Borrower.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel, if so requested by the Administrative Agent) to the
extent invoiced prior to or on the Fourth Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
For purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objections.


3.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.
(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment and the transactions contemplated hereby, (ii)
affirms all of its obligations under the Loan Documents to which it is a party
and (iii) agrees that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Loan
Documents to which it is a party.
(c)    Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders as follows:
(i)    The execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and do not (A) contravene the terms of any of such Loan
Party’s Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (I) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (II) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.
(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.
(iii)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Credit
Agreement as amended hereby.
(iv)    The representations and warranties of such Loan Party set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Fourth
Amendment Effective Date with the same effect as if made on and as of the Fourth
Amendment Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Section 3(c)(iv), the
representations and warranties contained in subsections (a) and (b) of Section
6.05 of the Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01 of the Credit Agreement.
(v)    No Default has occurred and is continuing or would result from the
transactions contemplated by this Amendment.
(vi)    The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the Fourth Amendment Effective Date that are
required to become Guarantors pursuant to the Credit Agreement on or prior to
the Fourth Amendment Effective Date.
(g)    This Amendment may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
telecopy or in any other electronic format (such as .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Amendment.
(h)    This Amendment is a Loan Document. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Loan Documents.
(i)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. THIS AMENDMENT SHALL BE FURTHER SUBJECT TO THE TERMS AND
CONDITIONS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.
[remainder of page intentionally left blank]



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.


COMPANY:            FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


PARENT:            FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


DESIGNATED
BORROWERS:            FLEETCOR UK ACQUISITION LIMITED,
a private limited company registered in England and Wales




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director


ALLSTAR BUSINESS SOLUTIONS LIMITED,
a private limited company registered in England and Wales




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director


BUSINESS FUEL CARDS PTY LTD (formerly FleetCor Technologies Australia Pty Ltd),
a proprietary limited company registered in Australia, in accordance with
section 127 of the Corporations Act 2001 (Cth)
ACN 161 721 106




By: /s/ Eric Dey
Name: Eric Dey
Title: Director


By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director
FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,
a company registered in New Zealand




By: /s/ Steven Joseph Pisciotta
Name: Steven Joseph Pisciotta
Title: Director


FLEETCOR LUXEMBOURG HOLDING2,
a société à responsabilité limitée incorporated under the laws of Luxembourg




By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Type A Manager


ADDITIONAL
BORROWER:            CAMBRIDGE MERCANTILE CORP. (U.S.A.),
a Delaware corporation




By: /s/ Gary McDonald
Name: Gary McDonald
Title: President


GUARANTORS:        CFN HOLDING CO.,
a Delaware corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
CLC GROUP, INC.,
a Delaware corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
CORPORATE LODGING CONSULTANTS, INC.,
a Kansas corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


CREW TRANSPORTATION SPECIALISTS, INC.,
a Kansas corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
MANNATEC, INC.,
a Georgia corporation
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
FLEETCOR FUEL CARDS LLC,
a Delaware limited liability company
By: /s/ Steve Pisciotta
Name: Steve Pisciotta    
Title: Treasurer    
PACIFIC PRIDE SERVICES, LLC,
a Delaware limited liability company
By: /s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
FCHC HOLDING COMPANY, LLC,
a Delaware limited liability company
By: /s/ John Coughlin
Name: John Coughlin
Title: President    


COMDATA INC.,
a Delaware corporation
By: /s/ Robert E. Kribbs
Name: Robert E. Kribbs    
Title: Vice President    


COMDATA TN, INC.,
a Tennessee corporation
By: /s/ Robert E. Kribbs
Name: Robert E. Kribbs    
Title: Vice President
COMDATA NETWORK, INC. OF CALIFORNIA,
a California corporation
By: /s/ Robert E. Kribbs
Name:    Robert E. Kribbs    
Title: Vice President


CAMBRIDGE MERCANTILE CORP. (NEVADA),
a Delaware corporation
By: /s/ Michael Rockouski
Name: Michael Rockouski
Title: President


ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Elizabeth Uribe
Name: Elizabeth Uribe
Title: Assistant Vice President


LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer




By: /s/ Ryan Maples
Name: Ryan Maples
Title: Sr. Vice President








STOCK YARDS BANK & TRUST COMPANY,
as a Lender




By: /s/ Joe Morrison
Name: Joe Morrison
Title: Vice President


FIRST HAWAIIAN BANK,
as a Lender




By: /s/ Christopher M. Yasuma
Name: Christopher M. Yasuma
Title: Vice President


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender


By: /s/ Jill Wong
Name: Jill Wong
Title: Director


By: /s/ Gordon Yip
Name: Gordon Yip
Title: Director


RAYMOND JAMES BANK, N.A.,
as a Lender


By: /s/ Joseph A. Ciccolini
Name: Joseph A. Ciccolini
Title: Senior Vice President


CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH,
as a Lender


By: /s/ Garry Weiss
Name: Garry Weiss
Title: Managing Director


By: /s/ Marcus Edward
Name: Marcus Edward
Title: Managing Director


THE BANK OF NOVA SCOTIA,
as a Lender


By: /s/ Michael Grad
Name: Michael Grad
Title: Director
JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Matthew Cheung
Name: Matthew Cheung
Title: Vice President


STIFEL BANK & TRUST,
as Lender


By: /s/ Daniel P. McDonald
Name: Daniel P. McDonald
Title: Assistant Vice President


TD BANK, N.A.,
as a Lender


By: /s/ Craig Welch
Name: Craig Welch
Title: Senior Vice President


REGIONS BANK,
as a Lender


By: /s/ Jason Douglas
Name: Jason Douglas
Title: Director


THE HUNTINGTON BANK,
as a Lender


By: /s/ Ryan Benefiel
Name: Ryan Benefiel
Title: Portfolio Manager


ROYAL BANK OF CANADA,
as a Lender


By: /s/ Jennifer Flann
Name: Jennifer Flann
Title: Vice President


BARCLAYS BANK PLC,
as a Lender


By: /s/ Jake Lam
Name: Jake Lam
Title: Assistant Vice President


CAPITAL ONE BANK, N.A.,
as a Lender


By: /s/ Jon Malden
Name: Jon Malden
Title: Sr. Director


Blue Cross of Idaho Health Service, Inc.
By: Seix Investment Advisors LLC, as Investment Manager,
as a Lender


By: /s/ Deirdre A. Dillon, Esq.
Name: Deirdre A Dillon, Esq.
Title: Chief Compliance Officer


City National Rochdale Fixed Income Opportunities Fund
By: Seix Investment Advisors LLC, as Subadviser,
as a Lender


By: /s/ Deirdre A. Dillon, Esq.
Name: Deirdre A. Dillon, Esq.
Title: Chief Compliance Officer


Seix Multi-Sector Absolute Return Fund L.P.
By: Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as sole
general partner
By: Seix Investment Advisors LLC, its sole member, as a Lender


By: /s/ Deirdre A. Dillon, Esq.
Name: Deirdre A. Dillon, Esq.
Title: Chief Compliance Officer


Virtus Seix Floating Rate High Income Fund
By: Seix Investment Advisors LLC, as Subadviser,
as a Lender


By: /s/ Deirdre A. Dillon, Esq.
Name: Deirdre A. Dillon, Esq.
Title: Chief Compliance Officer


AZB FUNDING 7,
as a Lender


By: /s/ Shuji Tsubota
Name: Shuji Tsubota
Title: Authorized Signatory


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Andrew Fraser
Name: Andrew Fraser
Title: Vice President
SYNOVUS BANK,
as a Lender


By: /s/ Matthew R. McKee
Name: Matthew R. McKee
Title: Corporate Banker


INDUSTRIAL AND COMMERICAL BANK OF CHINA,
NEW YORK BRANCH,
as a Lender


By: /s/ Yuanyuan Peng
Name: Yuanyuan Peng
Title: Director


INDUSTRIAL AND COMMERCIAL BANK OF CHINA,
NEW YORK BRANCH
as a Lender


By: /s/ Dayi Liu
Name: Dayi Liu
Title: Executive Director


MUFG BANK, LTD. (f.k.a. The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
as a Lender


By: /s/ Maria Iarriccio
Name: Maria Iarriccio
Title: Director


MIZUHO BANK LTD.,
as a Lender


By: /s/ Raymond Ventura
Name: Raymond Ventura
Title: Managing Director


CTBC BANK CO., LTD., NEW YORK BRANCH,
as a Lender


By: /s/ Ralph Wu
Name: Ralph Wu
Title: SVP & Branch General Manager


SANTANDER BANK, N.A.,
as a Lender


By: /s/ Shamir Ghosh
Name: Shamir Ghosh
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Lex Mayers
Name: Lex Mayers
Title: Senior Vice President


Telos CLO 2013-3, Ltd.
as a Lender
Managed by Telos Asset Management LLC


By: /s/ Ro Toyoshima
Name: Ro Toyoshima
Title: Managing Director


Venture 28A CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management II LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


VENTURE XIII CLO, Limited
as a Lender
By: its Investment Advisor
MJX Venture Management LLC


By: /s/ Atha Baugh
Title: Managing Director


VENTURE XIV CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


VENTURE XV CLO, Limited
as a Lender


By: its investment advisor
MJX Asset Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture XVIII CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management II LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


VENTURE XX CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture XXI CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture XXIII CLO, Limited
as a Lender


By: its investment advisor
MJX Asset Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


VENTURE XXIV CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture XXX CLO, Limited
as a Lender


By: its investment advisor
MJX Venture Management II LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director




Venture XXIV CLO, Limited
as a Lender


By: its investment advisor
MJX Asset Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture VII CDO, Limited
as a Lender


By: its investment advisor
MJX Asset Management, LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture 32 CLO, Limited
as a Lender


By: its investment advisor
MJX Asset Management LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


Venture XVII CLO, Limited
as a Lender


By: its investment advisor,
MJX Asset Management, LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director




Venture XXII CLO, Limited
as a Lender


By: its investment advisor,
MJX Venture Management II LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director




Venture XXIX CLO, Limited
as a Lender


By: its investment advisor,
MJX Venture Management II LLC


By: /s/ Atha Baugh
Name: Atha Baugh
Title: Managing Director


BANCO DE SABADELL, S.A., MIAMI BRANCH,
as a Lender


By: /s/ Ignacio Alcaraz
Name: Ignacio Alcaraz
Title: Head of Structure Finance Americas


FIFTH THIRD BANK,
as a Lender


By: /s/ Dan Kometor
Name: Dan Kometor    
Title: Senior Relationships Manager


FIFTH TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Jay W. Dale
Name: Jay W. Dale
Title: Senior Vice President


SUMITOMO MITSUI BANKING CORPORATION,
as a Lender


By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director

























